DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s After Final Amendment is acknowledged and appreciated.  The amendment is accepted and entered.  However, after review with Applicant’s representative, Mr. Mitesh Mehta, a new version of claim 1 is submitted below by Examiner’s Amendment.  The claims are allowable as follows.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mitesh Mehta on 3/23/2022.
The application has been amended as follows: 

Please replace claim 1 from After Final version dated 3/9/2022 with the following:

A floor system for creating a floor in an interior of a vehicle, comprising: 
a base part for laying on a floor support structure of the vehicle, the floor support structure comprising at least a first floor support with a first lateral surface and a second floor support with a second lateral surface; and 

wherein the base part has at least two peripheral surfaces and apposed bearing surfaces and a trough-shaped depression arranged therebetween for receiving installation objects, the bearing surfaces for laying on the lateral surfaces of the first and second supports,
wherein the base part has at least one stiffening member arranged in the depression, the stiffening member extending over the entire height of the depression, wherein the floor panel and the at least one stiffening member have first connection members and second connection members arranged in a complementary manner to one another, which are configured for detachable, form-fitting connection of the floor panel and the at least one stiffening member, 
wherein at least one first connection member is arranged on the at least one stiffening member and at least one second connection member is arranged on an underside of the floor panel, and 
wherein the floor panel is configured to correspond to the base part, so that the floor panel is placed on the peripheral surfaces and the at least one reinforcing component and the at least one second connection member forms a connection with the at least one first connection member.

Allowable Subject Matter
Claims 1-15 are allowed.

The following is an examiner’s statement of reasons for allowance: The closest prior art fails to teach or make obvious, including all the limitations of claim 1, the combination of structural limitations of the floor system including “the bearing surfaces for laying on the lateral surfaces of the first and second supports” and “the floor panel is placed on the peripheral surfaces”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P LEE whose telephone number is (571)272-8968.  The examiner can normally be reached between the hours of 8:30am and 5:00pm on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/BENJAMIN P LEE/Primary Examiner, Art Unit 3641